— In a negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Bernstein, J.), dated December 5, 1986, which granted the plaintiff’s motion to increase the ad damnum clause from $500,000 to $2,000,000.
Ordered that the order is affirmed, with costs.
Under all of the facts and circumstances, it was not an abuse of discretion to grant the plaintiff’s motion. Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.